—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 28, 1995, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
The Unemployment Insurance Appeal Board correctly ruled that claimant lacked sufficient weeks of covered employment, within the meaning of Labor Law § 527 (1) and (2), to be eligible for benefits. For a majority of the time cited by claimant as covered employment he was on sick leave receiving half pay. Weeks comprised exclusively of sick leave cannot be counted as weeks of covered employment (see, Matter of Colaci [Hart-nett], 203 AD2d 834, 835; Matter of Hines [Hartnett], 161 AD2d 909, 910). We conclude that substantial evidence in the record supports the Board’s decision and we, accordingly, affirm it.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.